DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kloos (6,132,858 cited in IDS).

Regarding claim 20, Kloos discloses a polymeric dope solution consisting cellulose diacetate, acetone (solvent) and propylene glycol (processing aid), wherein cellulose diacetate is present is 9.6 wt% (see col. 6-7, lines 66-2 and col. 4, lines 16-36). That is, solid content is 9.6 wt%. Given that Kloos discloses cellulose diacetate, the degree of substitution is at least 2 which overlaps with that presently claimed. The polymeric dope solution has a viscosity of 1050 centipoise (see col. 7, lines 11-12). The polymeric dope solution do not contain plasticizer. The polymeric dope preferably comprises non-solvents and other additives (see col. 4, lines 4-7). Therefore, non-solvents and other additives are optional. The non-solvents are capable of causing the polymer in the polymeric dope solution to aggregate, i.e. non-solvent is processing aid (see col. 4, lines 57-58). The non-solvent can be propylene glycol (see col. 4, lines 63-64). That is, propylene glycol is processing aid. The other additives can include additives that provided gloss, i.e. gloss enhancer (see col. 4, lines 51-53). The polymeric dope solution is coated on a paper web (see col. 7, lines 13-15). That is, the polymeric dope solution consisting cellulose diacetate, acetone and propylene glycol is a cellulose acetate coating formulation.
In light of the overlap between the claimed formulation and that disclosed by Kloos, it would have been obvious to one of ordinary skill in the art to use a formulation that is both disclosed by Kloos and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2015039870 A cited in IDS) in view of Oya (US 2005/0045064 A1 cited in IDS), as evidenced by Cleveland et al. (US 2007/0184220 A1 cited in IDS). It is noted that the disclosures of Yoshida et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1 and 4-6, Yoshida et al. disclose a composite film (coated substrate) comprising layer A (a substrate) and layer B (coating layer) (see Abstract). The layer A is composed of a thermoplastic biopolymer, i.e. the substrate comprises plastic and biodegradable (see Abstract and page 2, paragraph 2). The layer A can be made of polylactic acid (see page 2, paragraph 4). As evidenced by Cleveland et al., polylactic acid is compostable material (see paragraph 0011). Accordingly, layer A (i.e. substrate) is compostable. The layer B is composed of a water-soluble polymer such as cellulose acetate (see page 3, paragraph 2). The layer B can be outermost layer (see page 4, paragraph 2). The surface of the composite film may be either layer A or layer B (see page 4, paragraph 3). Therefore, the layer B (coating layer) is the outermost layer of composite film (coated substrate). Yoshida et al. do not disclose plasticizer in layer B, i.e. the cellulose acetate film contains no plasticizer (see page 3, paragraph 2).
Yoshida et al. disclose the total thickness of the composite film (coated substrate) is 3 microns or more (see page 3, paragraph 6). The thickness of layer A (substrate) is 5 to 100 nm, i.e. 0.005 to 0.1 microns (see page 3, paragraph 5). Accordingly, the thickness of layer B (coating) is 2.995 microns or more (2.995 = 3 – 0.005) or the thickness of layer B (coating) is 2.9 microns or more (2.9 = 3 - 0.1).
Yoshida et al. do not disclose the coating layer (layer B) having a glass transition temperature (Tg) of at least 140 C.
Oya discloses a cellulose acylate film having low moisture permeability (see paragraph 0016). The cellulose acylate film comprises cellulose acylate and optionally additives (see paragraphs 0065-0066). That is, cellulose acylate film can only comprise cellulose acylate. The cellulose acylate can be cellulose acetate hexylcarbamate having glass transition temperature (Tg) of 183 C (see Table 2). The cellulose acetate hexylcarbamate has degree of substitution of 2.4 for acetyl groups (see Table 2). Accordingly, cellulose acetate hexylcarbamate with degree of substitution of 2.4 for acetyl groups reads on cellulose diacetate. Given that the cellulose acylate film comprises only cellulose acylate, the cellulose acylate film has glass transition temperature (Tg) of 183 C.
In light of motivation for using cellulose acetate hexylcarbamate having a glass transition temperature of 183 C disclosed by Oya as described above, it therefore would have been obvious to one of ordinary skill in the art to use cellulose acetate hexylcarbamate (i.e. cellulose diacetate) of Oya as the cellulose acetate in Yoshida et al. in order to provide low moisture permeability, and thereby arrive at the claimed invention.
Accordingly, Yoshida et al. in view of Oya disclose the coating layer as presently claimed. Given that Yoshida et al. in view of Oya disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Yoshida et al. in view of Oya is biodegradable.

Regarding claims 3, 7 and 8, Yoshida et al. in view of Oya disclose the coated substrate as set forth above. The coating layer (layer B) of Yoshida et al. in view of Oya is identical to that presently claimed. Therefore, it is inherent or obvious that the coating layer of Yoshida et al. in view of Oya has presently claimed properties.

Regarding claim 9, Yoshida et al. disclose the composite film (coated substrate) comprising layers A/B/A/B, wherein layer A is substrate and B is coating layer (see page 4, paragraph 2). Accordingly, layer B (coating layer) is on a top and a bottom of surface of layer A (substrate).

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (JP 2015039870 A cited in IDS) in view of Gruber et al. (5,849,374 cited in IDS) and Akiyoshi et al. (US 2007/0224366 A1), as evidenced by Cleveland et al. (US 2007/0184220 A1 cited in IDS). It is noted that the disclosures of Yoshida et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1 and 4-6, Yoshida et al. disclose a composite film (coated substrate) comprising layer A (a substrate) and layer B (coating layer) (see Abstract). The layer A is composed of a thermoplastic biopolymer, i.e. the substrate comprises plastic and biodegradable (see Abstract and page 2, paragraph 2). The layer A can be made of polylactic acid (see page 2, paragraph 4). As evidenced by Cleveland et al., polylactic acid is compostable material (see paragraph 0011). Accordingly, layer A (i.e. substrate) is compostable. The layer B is composed of a water-soluble polymer such as cellulose acetate (see page 3, paragraph 2). The layer B can be outermost layer (see page 4, paragraph 2). The surface of the composite film may be either layer A or layer B (see page 4, paragraph 3). Therefore, the layer B (coating layer) is the outermost layer of composite film (coated substrate). Yoshida et al. do not disclose plasticizer in layer B, i.e. the cellulose acetate film contains no plasticizer (see page 3, paragraph 2).
Yoshida et al. disclose the total thickness of the composite film (coated substrate) is 3 microns or more (see page 3, paragraph 6). The thickness of layer A (substrate) is 5 to 100 nm, i.e. 0.005 to 0.1 microns (see page 3, paragraph 5). Accordingly, the thickness of layer B (coating) is 2.995 microns or more (2.995 = 3 – 0.005) or the thickness of layer B (coating) is 2.9 microns or more (2.9 = 3 - 0.1).
Yoshida et al. do not disclose the coating layer (layer B) having a glass transition temperature (Tg) of at least 140 C.
Gruber et al. disclose a compostable multilayer structure comprising a first block reducing layer, a core layer comprising lactic acid-residue containing polymer and a second block reducing layer (see Abstract). The block reducing layer comprises a high glass temperature polymeric additive having Tg greater than 50 C for reducing blocking, wherein the high glass temperature polymeric additive can be cellulose acetate (see col. 15, lines 11-23). The high Tg polymeric additives are biodegradable (see col. 15, lines 17-19). The reduction of blocking provide increased flexibility, tear resistance and puncture resistance (see col. 2, lines 17-25).
In light of motivation for using high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C disclosed by Gruber et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C of Gruber et al. as the cellulose acetate in Yoshida et al. in order to reduce blocking and provide increased flexibility, tear resistance and puncture resistance, and thereby arrive at the claimed invention.
While Yoshida et al. in view of Gruber et al. disclose cellulose acetate has high glass temperature polymeric additive, Yoshida et al. in view of Gruber et al. do not disclose cellulose diacetate as high glass temperature polymeric additive.
Akiyoshi et al. disclose cellulose diacetate as a resin having excellent heat resistance and having glass transition temperature of not less than 150 C (see paragraph 0016).
In light of motivation for using cellulose diacetate disclosed by Akiyoshi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cellulose diacetate having glass transition temperature of not less 150 C as the high glass temperature polymeric additive in Yoshida et al. in view of Gruber et al. in order to obtain excellent heat resistance, and thereby arrive at the claimed invention.
Accordingly, Yoshida et al. in view of Gruber et al. and Akiyoshi et al. disclose the coating layer as presently claimed. Given that Yoshida et al. in view of Gruber et al. and Akiyoshi et al. disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Yoshida et al. in view of Gruber et al. and Akiyoshi et al. is biodegradable.

Regarding claims 3, 7 and 8, Yoshida et al. in view of Gruber et al. and Akiyoshi et al. disclose the coated substrate as set forth above. The coating layer (layer B) of Yoshida et al. in view of Gruber et al. and Akiyoshi et al. is identical to that presently claimed. Therefore, it is inherent or obvious that the coating layer of Yoshida et al. in view of Gruber et al. and Akiyoshi et al. has presently claimed properties.

Regarding claim 9, Yoshida et al. disclose the composite film (coated substrate) comprising layers A/B/A/B, wherein layer A is substrate and B is coating layer (see page 4, paragraph 2). Accordingly, layer B (coating layer) is on a top and a bottom of surface of layer A (substrate).

Claims 1, 3-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2012/0305015 A1 cited in IDS) in view of Yao et al. (US 2009/0261001 cited in IDS) and Oya (US 2005/0045064 A1 cited in IDS).

Regarding claims 1, 3-10 and 21-28, Sebastian et al. disclose a biodegradable paper substrate coated with cellulose acetate, i.e. a coated substrate (see Abstract). That is, a coating layer of cellulose acetate is the outermost layer. The biodegradable paper can be coated with cellulose acetate and/or plasticized cellulose acetate, i.e. plasticized cellulose acetate is optional (see Abstract). Accordingly, the cellulose acetate film contains no plasticizer. Further, coating layer comprising cellulose acetate dispersion can be applied to both front surface and back surface of a sheet of paper (see paragraph 0028). That is, the substrate is coated with the coating layer on a top and bottom surface of the substrate. The biodegradable paper substrate coated with cellulose acetate is configured to be biodegradable in a variety of environment including industrial composting (see paragraph 0008). Accordingly, the biodegradable paper substrate (substrate) and cellulose acetate (coating layer) are both biodegradable and compostable.
Sebastian et al. do not disclose a thickness of the coating layer. Sebastian et al. do not disclose the coating layer having a glass transition temperature (Tg) of at least 140 C.
Yao et al. disclose a barrier film comprising cellulose acetate with thickness of 10 mils or less (see paragraph 0018). Further, Yao et al. disclose the thickness of the film can be selected based on a variety of factors such as barrier effectiveness, cost, materials used and performance characteristics such as transparency and flexibility (see paragraph 0018).
Therefore, as taught by Yao et al., it would have been obvious to one of ordinary skill in the art to use thickness of coating layer including that presently claimed depending on desired barrier effectiveness, cost, materials used and performance characteristics such as transparency and flexibility in Sebastian et al., and thereby arrive at the claimed invention.
Sebastian et al. in view of Yao et al. do not disclose the coating layer having a glass transition temperature (Tg) of at least 140 C.
Oya discloses a cellulose acylate film having low moisture permeability (see paragraph 0016). The cellulose acylate film comprises cellulose acylate and optionally additives (see paragraphs 0065-0066). That is, cellulose acylate film can only comprise cellulose acylate. The cellulose acylate can be cellulose acetate hexylcarbamate having glass transition temperature (Tg) of 183 C (see Table 2). The cellulose acetate hexylcarbamate has degree of substitution of 2.4 for acetyl groups (see Table 2). Accordingly, cellulose acetate hexylcarbamate with degree of substitution of 2.4 for acetyl groups reads on cellulose diacetate. Given that the cellulose acylate film comprises only cellulose acylate, the cellulose acylate film has glass transition temperature (Tg) of 183 C.
In light of motivation for using cellulose acetate hexylcarbamate having a glass transition temperature of 183 C disclosed by Oya as described above, it therefore would have been obvious to one of ordinary skill in the art to use cellulose acetate hexylcarbamate (i.e. cellulose diacetate) of Oya as the cellulose acetate in Yoshida et al. in order to provide low moisture permeability, and thereby arrive at the claimed invention.
Accordingly, Sebastian et al. in view of Yao et al. and Oya disclose the coating layer as presently claimed. Given that Sebastian et al. in view of Yao et al. and Oya disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Sebastian et al. in view of Yao et al. and Oya is biodegradable.

Claims 1, 3-10 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sebastian et al. (US 2012/0305015 A1 cited in IDS) in view of Yao et al. (US 2009/0261001 cited in IDS), Gruber et al. (5,849,374 cited in IDS) and Akiyoshi et al. (US 2007/0224366 A1).

Regarding claims 1, 3-10 and 21-28, Sebastian et al. disclose a biodegradable paper substrate coated with cellulose acetate, i.e. a coated substrate (see Abstract). That is, a coating layer of cellulose acetate is the outermost layer. The biodegradable paper can be coated with cellulose acetate and/or plasticized cellulose acetate, i.e. plasticized cellulose acetate is optional (see Abstract). Accordingly, the cellulose acetate film contains no plasticizer. Further, coating layer comprising cellulose acetate dispersion can be applied to both front surface and back surface of a sheet of paper (see paragraph 0028). That is, the substrate is coated with the coating layer on a top and bottom surface of the substrate. The biodegradable paper substrate coated with cellulose acetate is configured to be biodegradable in a variety of environment including industrial composting (see paragraph 0008). Accordingly, the biodegradable paper substrate (substrate) and cellulose acetate (coating layer) are both biodegradable and compostable.
Sebastian et al. do not disclose a thickness of the coating layer. Sebastian et al. do not disclose the coating layer having a glass transition temperature (Tg) of at least 140 C.
Yao et al. disclose a barrier film comprising cellulose acetate with thickness of 10 mils or less (see paragraph 0018). Further, Yao et al. disclose the thickness of the film can be selected based on a variety of factors such as barrier effectiveness, cost, materials used and performance characteristics such as transparency and flexibility (see paragraph 0018).
Therefore, as taught by Yao et al., it would have been obvious to one of ordinary skill in the art to use thickness of coating layer including that presently claimed depending on desired barrier effectiveness, cost, materials used and performance characteristics such as transparency and flexibility in Sebastian et al., and thereby arrive at the claimed invention.
Sebastian et al. in view of Yao et al. do not disclose the coating layer having a glass transition temperature (Tg) of at least 140 C.
Gruber et al. disclose a compostable multilayer structure comprising a first block reducing layer, a core layer comprising lactic acid-residue containing polymer and a second block reducing layer (see Abstract). The block reducing layer comprises a high glass temperature polymeric additive having Tg greater than 50 C for reducing blocking, wherein the high glass temperature polymeric additive can be cellulose acetate (see col. 15, lines 11-23). The high Tg polymeric additives are biodegradable (see col. 15, lines 17-19). The reduction of blocking provide increased flexibility, tear resistance and puncture resistance (see col. 2, lines 17-25).
In light of motivation for using high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C disclosed by Gruber et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use high glass temperature polymeric additive such as cellulose acetate having a glass transition temperature of greater than 50 C of Gruber et al. as the cellulose acetate in Sebastian et al. in view of Yao et al. in order to reduce blocking and provide increased flexibility, tear resistance and puncture resistance, and thereby arrive at the claimed invention.
While Sebastian et al. in view of Yao et al. and Gruber et al. disclose cellulose acetate has high glass temperature polymeric additive, Sebastian et al. in view of Yao et al. and Gruber et al. do not disclose cellulose diacetate as high glass temperature polymeric additive.
Akiyoshi et al. disclose cellulose diacetate as a resin having excellent heat resistance and having glass transition temperature of not less than 150 C (see paragraph 0016).
In light of motivation for using cellulose diacetate disclosed by Akiyoshi et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use cellulose diacetate having glass transition temperature of not less 150 C as the high glass temperature polymeric additive in Sebastian et al. in view of Yao et al. and Gruber et al. in order to obtain excellent heat resistance, and thereby arrive at the claimed invention.
Accordingly, Sebastian et al. in view of Yao et al., Gruber et al. and Akiyoshi et al. disclose the coating layer as presently claimed. Given that Sebastian et al. in view of Yao et al., Gruber et al. and Akiyoshi et al. disclose coating layer identical to that presently claimed, it is obvious or inherent that the coating layer of Sebastian et al. in view of Yao et al., Gruber et al. and Akiyoshi et al. is biodegradable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (5,047,180).

Regarding claim 20, Steiner et al. disclose a composition or a dope consisting cellulose ester, solvent and non-solvent, wherein the composition contains no plasticizer, solid level of up to 14 wt% cellulose ester and cellulose ester having degree of substitution of 2.0 to 2.9 (see col. 4, lines 27-36 and col. 4, lines 55-57). The cellulose ester having degree of substitution of about 2.0 to 2.9 reads on cellulose diacetate and overlaps the claimed degree of substitution. The non-solvent is a liquid in which cellulose ester will not dissolve, i.e. non-solvent is processing aid (see col. 4, lines 1-3). 
Steiner et al. disclose the viscosity of dope can be controlled by varying solid level, temperature of the dope or viscosity modifying additives (see col. 4, lines 42-47). If the dope is too thin, it will form good spherical droplets, however the droplets will flatten upon impact and if dope is too thick, the dope may not readily form a suitable mist of droplets or if the droplets do form, they will be too viscous to form spheres while dropping (see col. 4, lines 47-54). 
Therefore, as taught by Steiner et al., it would have been obvious to one of ordinary skill in the art to use viscosity including presently claimed by varying solid level, temperature of dope or viscosity modifying agent in order to get desired spherical shape of droplet, and thereby arrive at the claimed invention.
While there is no disclosure that the composition or dope is a cellulose acetate coating formulation as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a cellulose acetate coating formulation, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition or dope and further that the prior art structure which is a composition or dope identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In light of the overlap between the claimed coating formulation and that disclosed by Steiner et al., it would have been obvious to one of ordinary skill in the art to use a coating formulation that is both disclosed by Steiner et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787